Action brought to recover damages for personal injuries sustained by plaintiff’s intestate and for the pecuniary losses of the next of kin of the intestate by reason of his resulting death. The issues were tried before the court without a jury. Judgment was thereafter duly entered in favor of the plaintiff against the defendant upon a decision awarding plaintiff $5,000 for damages thus resulting from the intestate’s death and $500 for the intestate’s conscious pain and suffering from the time of his injuries to the time of his death. From that judgment defendant appeals. Judgment unanimously affirmed, with costs. No opinion. (See Mercier v. Bushwick Savings Bank, 261 App. Div. 151.) Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.